Citation Nr: 0413468	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral interstitial 
fibrotic changes in the lungs, pneumoconiosis, and asbestosis 
due to exposure to asbestos.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1944 
to May 1946.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to service 
connection for bilateral interstitial fibrotic changes in the 
lungs, pneumoconiosis, and asbestosis (respiratory 
disability), claimed as due to asbestos exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Respiratory disability was not present in service or 
until many years thereafter and is not shown to be related to 
service or to an incident of service origin, including 
claimed exposure to asbestos.  

3.  The veteran has not shown good cause for seeking the 
opinion of an independent medical expert regarding the 
etiology of his respiratory disability.  


CONCLUSIONS OF LAW

1.  Respiratory disability, to include as due to asbestos 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§§ 20.901, 20.902 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The service medical records are negative for complaints or 
findings referable to any respiratory disability, and the 
earliest documented indication of a chronic respiratory 
disorder is in January 1997, when private chest X-rays were 
interpreted as visualizing bilateral interstitial fibrotic 
changes consistent with asbestosis.  The veteran essentially 
contends that he developed the claimed respiratory disorder 
as a consequence of exposure to asbestos in service.  He 
states, and service records show, that he served aboard the 
battleship USS Washington (BB-56) where he claims that he was 
exposed to asbestos.  His service personnel records show that 
he served as a seaman first class.  He states that while 
aboard the battleship, his duties included serving in the 
boiler room, steam room, and laundry and rest rooms, paint 
storage area, and mess deck, where he chipped paint and 
repainted, helped pipe fitters replace pipe, and did spot 
welding in the boiler room.  He also chipped and scraped 
paint when the ship was docked for repairs.  At no time, the 
veteran said, was a mask provided.  

The veteran is competent to provide evidence regarding his 
exposure to asbestos in service.  See McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  He is also competent to provide 
evidence or his symptoms, but as a layperson he is not 
competent to opine on matters requiring medical knowledge, 
such as the condition causing the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  
Although the veteran has been diagnosed in recent years with 
respiratory disability, there is no competent evidence 
attributing that disability to service or to an incident in 
service, including the claimed exposure to asbestos.  

Indeed, the "Asbestosis Evaluation Summary" by Dr. Bass 
dated in May 1998 notes findings consistent with asbestosis, 
but he does not attribute those findings to service or any 
incident in service.  The history that Dr. Bass elicited 
indicates that the veteran was possibly exposed to asbestos 
while working as a welder at a shipyard in 1943 and 1944 and 
further notes that the veteran was exposed to asbestos while 
working for a private company from 1948 to 1954.  The veteran 
was also exposed to asbestos while working from 1954 to 1988 
for a company that frequently changed names.  The veteran 
reported that he worked in and around pipes that were 
insulated with asbestos.  He said that he frequently worked 
side by side with others who would remove and replace the 
insulation on these pipes, subsequently kicking up large 
clouds of dust and debris that he would inhale without the 
benefit of a mask.  

The history elicited on VA examination in August 2002 
indicates that the veteran's primary duty while aboard ship 
was as a lookout in the crow's nest looking for enemy 
airplanes.  In a statement submitted in conjunction with his 
claim, the veteran said that his main duties during combat 
were in the radar and lookout division.  In August 2002, he 
said that he had secondary duties chipping paint and mopping 
floors.  He did not work as a pipe fitter or boilermaker, 
although he may have cleaned the floors and chipped paint in 
the engine room.  He said that after leaving service, he 
worked for a paper mill for about 30 years.  He also worked 
for a company that manufactured cardboard boxes.  He was 
later discovered to have a lung condition.  He filed suit and 
collected money from his two previous employers for his lung 
disease.  The examiner noted that the file had been reviewed.  
The examination culminated in a diagnosis of history of 
interstitial fibrotic changes.  In the examiner's opinion, 
the veteran's lung condition was not likely to have been 
caused by his two years of active service.  The examiner 
remarked that his primary duty while in service was not in an 
area where he was likely to have had asbestos exposure.  The 
examiner stated that the veteran's post service work was most 
likely to have contributed to the lung condition.  

The record thus contains no competent evidence or opinion 
relating the current lung disorder to service or to the 
claimed asbestos exposure in service.  The only competent 
medical opinion of record is against a finding that the 
veteran has a current respiratory disorder as a result of his 
two years on active duty, including any exposure to asbestos.  

However, the representative, citing a VA circular, emphasizes 
the lengthy latency period between exposure and the 
development of an asbestos-relate disease and the fact that 
Navy veterans were exposed to a wider range of asbestos 
products because of their use in Navy ship construction.  The 
representative notes the contention of the veteran that he 
served in combat, although the veteran himself indicates that 
his exposure to asbestos occurred during periods when his 
ship was not in combat.  The representative nevertheless 
implies that the veteran's exposure to asbestos in service 
should be conceded under 38 U.S.C.A. § 1154 (West 2002) and 
therefore contends that the opinion of an independent medical 
expert should be obtained.  

The Board has the discretionary authority to request an 
opinion from an independent medical expert outside VA when 
such medical expertise is needed to resolve an appeal.  38 
U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Under the 
provisions of 38 C.F.R. § 20.902, the veteran or his 
representative may request that the Board obtain an opinion 
under § 20.901 upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal under consideration.  

The Board is of the opinion, however, that good cause has not 
been demonstrated to warrant seeking the opinion of an 
independent medical expert in this case.  Although the 
representative contends that the record does not disclose 
whether the VA examiner in August 2002 was an expert in 
asbestos-related diseases, that fact alone is not 
dispositive.  The record persuasively establishes that the 
veteran had a lengthy exposure to asbestos following service, 
and might have been exposed to asbestos before service.  Even 
if it is conceded that he was exposed to asbestos during 
service, it would be impossible at a time this remote from 
the event to link his current lung condition to service 
exposure without resorting to speculation.  It is of course 
possible that, given the latency period for the development 
of asbestosis, the veteran's current lung disorder is 
attributable to exposure to asbestos in service.  But 
possibility is nothing more than speculation, and service 
connection may not be based on a resort to speculation.  See 
38 C.F.R. § 3.102 (2003).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
in-service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  It follows that the request 
for the opinion of an independent medical expert in this case 
must be denied.  

The Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
respiratory disability, including as a result of service 
exposure to asbestos.  Accordingly, the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for bilateral interstitial fibrotic 
changes in the lungs, pneumoconiosis, and asbestosis, claimed 
as due to exposure to asbestos, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



